REISSUED OPINION

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4225



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY JEROME HENRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CR-01-208)


Submitted:   July 31, 2002             Decided:     November 15, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Corey Jerome Henry appeals from his 71-month sentence for

being a felon in possession of a firearm, in violation of 18

U.S.C.A.    §§   922(g)(1),     924(a)(2)     (West      2000),   following   his

November 29, 2001, guilty plea.              At sentencing on February 25,

2002,    the   district    court   enhanced        his   sentence,   imposing   a

four-level increase to his offense level under United States

Sentencing Guideline Manual § 2K2.1(b)(5) (2000) based on the

court’s finding that Henry possessed the firearm in connection with

the distribution of marijuana.

        Henry argues that the Government did not sufficiently prove a

connection     between    the   guns   and   the    drug   offense   to   warrant

increasing his offense level under § 2K2.1(b)(5).                 However, this

court has repeatedly recognized the close link between firearms and

drug distribution.        See United States v. Ward, 171 F.3d 188, 195

(4th Cir. 1999).     In this case, the firearm was in Henry’s hand,

Henry admitted selling marijuana only hours before his apprehension

out of the motel where he was found, and the room in which he was

arrested contained a cell phone, pager, large amounts of cash, and

a small amount of marijuana.           The evidence produced at sentencing

established by a preponderance that Henry possessed the handgun in

connection with the felony offense of drug possession with intent

to distribute.     Id. at 195 (recognizing that a Rolex watch, a wad




                                         2
of $1055, and a hand gun were all indicia of drug dealing).

Accordingly, we affirm Henry’s sentence.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3